Citation Nr: 1104120	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  00-23 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC



THE ISSUE

Entitlement to an increased rating in excess of 20 percent for 
the service-connected lumbar strain with dextroscoliosis and 
degenerative changes prior to January 14, 2010 and in excess of 
40 percent from January 14, 2010.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 
1977 and from December 1977 and February 1983.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from various rating decisions of the RO.

In a May 2000 rating decision, the RO increased the rating of the 
service-connected lumbar strain with dextroscoliosis and 
degenerative changes from 10 percent to 20 percent disabling, 
effective on August 31, 1999.

In July 2001, the Veteran testified at hearing held at the Board 
in Washington, DC before a Veterans Law Judge (VLJ) who 
subsequently retired.  

In a December 2008 letter issued to his last known address, the 
Veteran was offered an opportunity to testify at another hearing; 
however; he failed to respond.

In July 2004, the Veteran filed a claim for an increased rating 
for the service-connected PTSD.  In May 2005, the RO denied the 
claim for increase.  The Veteran noted his disagreement in a 
statement received in October 2005.  

In April 2006, the rating was increased to 70 percent and a 
Statement of the Case was issued.  The RO also assigned a total 
rating based on individual unemployability by reason of service-
connected disability on August 29, 2003.    

The Board remanded the case to the RO in February 2009 for 
additional development of the record.

In a rating decision in April 2010, the RO increased the rating 
for the service-connected lumbar spine disability from 20 percent 
to 40 percent, effective beginning on January 14, 2010 (the date 
of the VA examination).  


FINDINGS OF FACT

1.  The service-connected lumbar strain with dextroscoliosis and 
degenerative changes is shown to have to have been manifested by 
mild low back pain; tenderness in the low back area; mild 
paraspinal muscle spasm and moderate disablement during the 
initial period of the appeal.  

2   The service-connected lumbar strain with dextroscolosis and 
degenerative changes is shown to more closely resemble a 
disability picture manifested by functional loss due to pain with 
forward flexion of the thoracolumbar spine restricted to 30 
degrees or less beginning on October 4, 2004.

3.  The service-connected lumbar strain with dextroscoliosis and 
degenerative changes currently is not shown to be manifested by 
moderate to severe low back pain with intermittent relief (with 
medication and rest); tenderness of the back; forward flexion to 
30 degrees without additional functional loss due to pain or on 
repetitive motion, fatigue, weakness, lack of endurance or 
incoordination for any period of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating in 
excess of 20 percent for the service-connected lumbar strain with 
dextroscoliosis and degenerative changes, for the period prior to 
October 4, 2004 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Codes 5286-5295 (2002), 5235-5243 (2010).

2.  The criteria for the assignment of an increased rating of 40 
percent for the service-connected lumbar strain with 
dextroscoliosis and degenerative changes beginning on October 4, 
2004 are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71(a), including 
Diagnostic Codes 5286-5295 (2002), 5235-5243 (2010).

3.  The criteria for the assignment of an increased rating in 
excess of 40 percent for the service-connected lumbar strain with 
dextroscoliosis and degenerative changes, for the period of the 
appeal are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71(a), 
including Diagnostic Codes 5286-5295 (2002), 5235-5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claim Assistance Act (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, was signed into law 
on November 9, 2000. Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

The VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence that the 
claimant is expected to provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

A review of the record reveals that the Veteran received VCAA 
notice in February 2001.  Thus, he was not provided notice of 
VCAA prior to the adjudication of his claim in the May 2000 
rating decision.  

The Board notes, however, that this would have been both a 
practical and a legal impossibility, because VCAA was not enacted 
until November 2000.  An additional VCAA letter was sent in 
December 2004.  Furthermore, the Board finds that any defect with 
respect to the timing of the VCAA notice letters was harmless in 
this case. 

The VCAA letters indicated the types of evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, including 
the information needed to obtain both his private and VA medical 
treatment records.  

Thereafter, the Veteran received additional notice in April of 
2006 pertaining to the downstream disability rating and effective 
date elements of the claim, with subsequent adjudication of his 
claim in a April 2010 Supplemental Statement of the Case.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the duty to assist, all relevant evidence 
necessary for an equitable resolution of the issue on appeal has 
been identified and obtained, to the extent possible.  

The evidence of record includes private medical records, VA 
treatment records, VA examinations, Social Security 
Administration (SSA) disability records, Worker's Compensation 
records, Vocational Rehabilitation records, and statements and 
testimony from the Veteran, and his friend, addressing the 
severity of his service-connected disability.  

The Veteran and his representative have not indicated that the 
Veteran has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication that any additional 
evidence that has a bearing on this case needs to be obtained.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  Further, the 
Veteran has been afforded a comprehensive VA examination in 
conjunction with this appeal, addressing the disorder at issue.  
In sum, all pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103.  

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of this appeal in this Board 
decision.  

Further, remanding this case for further VCAA development would 
be an essentially redundant exercise and would result only in 
additional delay with no benefit to the Veteran.  See Berrnard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the Veteran are to be avoided).  


II.  Increased Rating for a Back Disability

The Veteran asserts that a higher rating is warranted for his 
back disability.

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Evaluations of a service-
connected disability require review of the entire medical history 
regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  

If there is a question that arises as to which evaluation to 
apply, the higher evaluation is for application if the disability 
more closely approximates the criteria for that rating; 
otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  

VA regulations require that disability evaluations be based upon 
the most complete evaluation of the condition that can be 
feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of usefulness 
and may be due to pain, supported by adequate pathology and 
evidenced by visible behavior during motion.  Many factors are to 
be considered in evaluating disabilities of the musculoskeletal 
system and these include pain, weakness, limitation of motion, 
and atrophy.  Painful motion with the joint or periarticular 
pathology, which produces disability, warrants the minimum 
compensation.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 
supra.  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

The service-connected lumbar spine disability has been rated 
under the former Diagnostic Code 5295 (effective prior to 
September 26, 2003), and under the revised Diagnostic Code 5237 
(effective on September 26, 2003), as 20 percent disabling 
effective from August 31, 1999 through January 13, 2010, and as 
40 percent disabling effective beginning on January 14, 2010.

During the pendency of this appeal, regulatory changes amended 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
including the criteria for rating disabilities of the spine.  

Effective on September 23, 2002, VA revised the criteria for 
rating a spine disability after the date on which the instant 
claim was filed in August 1999.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  

Effective on September 26, 2003, VA revised the criteria for 
rating general diseases and injuries of the spine.  68 Fed. Reg. 
51,454 (Aug. 27, 2003).  Disabilities and injuries of the spine 
are currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 through 5243.  

The revised provisions of Diagnostic Code 5293 were also 
redesignated as Diagnostic Code 5243 for intervertebral disc 
syndrome, effective on September 26, 2003.

The Board is required to consider the claim in light of both the 
former and revised schedular criteria to determine whether an 
increased rating is warranted for the Veteran's lumbar spine 
disability.  

The General Counsel for VA has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for the 
periods from and after the effective date of the regulatory 
change.  

However, the Veteran does get the benefit of having both the 
former and revised regulations considered for the period after 
the change was made.  See VAOPGCPREC 3-2000.  That guidance is 
consistent with longstanding statutory law, to the effect that an 
increase in benefits cannot be awarded earlier than the effective 
date of the change in law pursuant to which the award is made.  
See 38 U.S.C.A. § 5110(g).  

Under Diagnostic Code 5292, in effect prior to September 26, 
2003, a 20 percent rating requires moderate limitation of lumbar 
spine motion.  A maximum 40 percent rating requires severe 
limitation of lumbar spine motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292. 38 C.F.R. § 4.71a.  

Under Diagnostic Code 5295, in effect prior to September 26, 
2003, a 20 percent rating was assigned for disability manifested 
by muscle spasm on extreme forward bending and loss of lateral 
motion, unilateral, in a standing position.  

A 40 percent evaluation was assigned for severe disability 
manifested by listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward bending 
in a standing position, loss of lateral motion with 
osteoarthritis changes, or narrowing or irregularity of joint 
space.  

A 40 percent was also assigned if only some of these 
manifestations are present with abnormal mobility of forced 
motion.  38 C.F.R. § 4.17a.  A 40 percent rating is the highest 
schedular evaluation assignable under Diagnostic Code 5295.  38 
C.F.R. § 4.71a.  

Under Diagnostic Code 5293, in effect prior to September 23, 
2002, a 20 percent rating was assigned for moderate, recurring 
attacks.  A 40 percent rating was assigned for severe, recurring 
attacks with intermittent relief.  

A 60 percent rating was assigned for pronounced, persistent 
symptoms compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with attack with little intermittent relief.  38 C.F.R. § 
4.71a.  

Under the revised criteria, effective on September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25, separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method results 
in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293, as amended by 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  

A 20 percent evaluation is assigned with incapacitating episodes 
of having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  

A 40 percent evaluation is assigned with incapacitating episodes 
of having at total duration of at least four weeks but less than 
six weeks during the past 12 months.  

A 60 percent evaluation is assigned with incapacitating episodes 
of having a total duration of at least six weeks during the past 
12 months.  Id.; see also 38 C.F.R. § 4.71a, The Spine, Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (same effect).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. "Chronic 
orthopedic and neurologic manifestations" mean orthopedic and 
neurologic signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Compare, 67 
Fed. Reg. 54345 (Aug. 22, 2002), effective September 23, 2002, 
and codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
68 Fed. Reg. 51454 (Aug. 27, 2003), effective September 26, 2003, 
[Diagnostic Code 5293 redesignated as 5243 and codified at 38 
C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episode, Note (1) (same 
effect)].

Note (2): When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria for 
the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic code or codes.

Note (3): If intervertebral disc syndrome is presented in more 
than one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

Under the revised criteria, effective from September 26, 2003, 
disabilities of the spine will be evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under § 4.25. 38 
C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases 
and Injuries of the Spine, Note (6).

Under the General Rating Formula for Diseases and Injuries of the 
Spine, the following evaluations are assignable with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  

A 10 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 60 degrees, but not greater 
than 85 degrees; or, the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees, but not greater 
than 235 degrees; or, there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spine contour; or, there is vertebral body fracture with loss of 
50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or there is 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or there is favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.

38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases 
and Injuries of the Spine, Diagnostic Codes 5235 to 5243.

For VA compensation purposes, normal forward of the thoracolumbar 
spine is 0 to 90 degrees; extension is 0 to 30 degrees; left and 
right lateral flexion is 0 to 30 degrees; and left and right 
lateral rotation is 0 to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of the spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, The Spine, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) (See 
also Plate V).  

The record reflects that the Veteran filed his claim for an 
increased rating in August 1999.  In support of this claim, the 
Veteran submitted records from a Worker's Compensation claim 
filed in August 1988 that showed that he injured his back while 
lifting a heavy door.  The Veteran was diagnosed with lumbar 
spine strain.  

The Veteran was denied Worker's Compensation benefits because the 
evidence failed to establish a continuing medical condition or 
disability causally related to the work injury.  (See Memorandum 
to the Director dated July 10, 1990; Worker's Compensation 
decision dated in July 1990).  

The Veteran was afforded a VA examination in October 1999.  He 
reported working as a stagehand in a theater.  He added that his 
back disability severely limited his work.  He complained of 
having daily back pain for about two hours as well as weakness in 
his legs and stiffness of the back.  

The Veteran reported being easily fatigued and only working 3 to 
4 hours per day.  He was unable to stand for longer periods of 
time and lacked endurance.  He reported having flare-ups 
precipitated by long standing and going up and down stairs that 
were alleviated by rest and medication.  

The Veteran did not use a crutch or brace, but used a cane.  An 
October 1999 x-ray study showed findings of a normal spine.  He 
missed work about two weeks a month due to his back pain.  

Upon examination, the Veteran's forward flexion was noted to be 
from 0 to 20 degrees and with pain to 20 degrees.  Extension was 
from 0 to 15 degrees; lateral lean on the right was from 0 to 10 
degrees to the point of pain, on the left was from 0 to 10 
degrees, rotation on the right was from 0 to 5 degrees and on the 
left was from 0 to 10 degrees.  

The VA examiner noted that pain limited the Veteran's range of 
motion and that, given the level of pain, it was difficult to 
evaluate the fatigue, weakness or endurance.  There was no spasm 
or weakness noted, but the Veteran grimaced with tenderness at 
lumbar 3-4.  The Veteran was diagnosed with degenerative joint 
disease at lumbar L3-L4.  

The VA outpatient treatment records dated from October 1999 to 
November 2001 showed treatment for and complaints of chronic back 
pain.  

A January 2000 VA treatment record noted that the Veteran denied 
having any bowel/bladder incontinence or lower extremity 
weakness/paresthesias.  It was noted that the pain radiated to 
the left side, but not down the lower extremities.  

Upon examination, the Veteran had tenderness, 5/5 lower extremity 
strength, 1+ patellar reflexes, bilaterally.  He was assessed 
with low back strain with spasms.  There was no evidence of 
neurological involvement.  

A May 2000 VA treatment record noted a finding of "pins and 
needles" involving the left thigh, but no numbness or tingling.  
He was assessed with low back pain and prescribed muscle relaxant 
and Ibuprophen.  

An August 2000 VA treatment record noted difficulty with 
activities of daily living.  The Veteran intermittently used a 
back brace and cane for long distances.  His forward flexion was 
to 40 degrees; backward extension was to 25 degrees; side bending 
to the left was to 10 degrees and to the right was to 5 degrees; 
rotation to the right and left was to 10 degrees.  Right LES was 
grossly 3+/5, and left LES was grossly 3/5.  His sensation was 
normal.  He was assessed with chronic low back pain.  

An x-ray study revealed a small anterior spur formation of L-3, 
but the pedicles, interspace and foramina were intact.  The 
Veteran's posture was erect.  His symptoms were worse with 
prolonged sitting, standing, walking, stooping, squatting, 
reaching, bending and lifting.

The Veteran was afforded another VA examination in February 2001 
and reported having constant back pain.  He was unable to bend 
over and tie his shoelaces without help.  He took Ibuprofen and 
Chlorzoxacone 2-3x/day.  

Upon examination, the spine showed no scoliosis or kyphosis.  
There was no spasm of paravertebral muscles, but there was marked 
tenderness over the lower lumbar spine.  

The lumbar spine had forward flexion to 60 degrees; passive 
forward flexion to 70 degrees.  On repeated flexion, the 
Veteran's forward flexion decreased to 50 degrees.  Extension was 
to 20 degrees; left lateral flexion was to 20 degrees; right 
lateral flexion was to 20 degrees, and rotation to the left and 
right was to 35 degrees.  All movements of the lumbar spine were 
performed slowly with guarding.  

The Veteran had increased back pain with forward flexion, but 
reported an increase in low back pain with all movements.  His 
straight-leg raising test was limited to 30 degrees.  Muscle 
strength was 5/5 and deep tendon reflexes were 2+ and 
symmetrical.  

The X-ray studies showed early degenerative changes.  There was 
no evidence of dextroscoliosis.  He was diagnosed with chronic 
lumbar strain and early degenerative joint disease.  

In July 2001, the Veteran testified that he had difficulty 
getting out of bed and standing for long periods of time and that 
his movements were deliberate and slow.  He complained of having 
pain, numbness and stiffness.  He also reported being unable to 
lift objects over 20 lbs.  He also testified that his back 
disability impaired his ability to work.  (See Hearing transcript 
pp. 5-7, 11).  A friend testified that the back pain made the 
Veteran irritable.  

The Veteran was afforded another VA examination in January 2002 
and reported sleeping on the floor at night because the bed 
aggravated his back pain (which was nonradiating).  He reported 
having stiffness and aching with bending.  

Upon examination, the Veteran had mild paravertebral muscle spasm 
on the right side.  He was able to laterally rotate and bend to 
40 degrees, bilaterally.  Extension was to 30 degrees, and 
anterior flexion was to 90 degrees.  Straight-leg raising test 
was negative.  He could stand on heels and toes and walk.  There 
was no sign of weakness in the arms or legs.  

The Veteran was diagnosed with chronic lumbar strain and an 
intact range of motion of the spine.  There was no flare-ups 
within the past six months, but had one flare-up in the past 
year.  The examiner stated that the limitation of motion was 
mild.  

The VA examiner attributed the current back disability to the 
Veteran's work-related injury post-service given the lack of 
significant neurological and radiological findings that came 
after so many injuries.

A June 2003 private neurological examination report noted 
lumbosacral tenderness with moderately diminished range of motion 
of the spine.  The straight leg raising was moderately positive, 
bilaterally.  Motor strength and tone were normal at 5/5.  

There was mildly diminished sensation in the left upper extremity 
and the left lower extremity compared to the right side.  His 
sensation was otherwise intact.  Reflexes were +1 and 
symmetrical.  The EEG (electroencephalogram) was normal.  The 
conduction studies were ordered, but not completed.  It was 
unclear if this was related to an inability to obtain Workers 
Compensation approval for EMG (electromyography) studies.  

The Veteran was diagnosed, in part, with chronic lumbosacral 
strain with chronic lumbosacral radiculopathy due to a June 2003 
work-related injury.  

Specifically, the physician stated that the Veteran had chronic 
daily lower back pain, but his current pains were much more 
constant and severe and persistent than those that were present 
prior to the injury that occurred in June 2003.  He also noted 
that the Veteran was having radiating pain down the left lower 
extremity with associated paraesthesias.  

The physician noted that the radiating pain was new and not 
present prior to the June 2003 work-related injury.  It was noted 
that the Veteran needed an EMG and a nerve conduction study of 
the lower extremities to document traumatic radiculopathy.  

A November 2003 magnetic imaging resonance (MRI) revealed a L4-5 
small diffuse bulge with moderate crowding of the L4 descending 
L5 nerve roots.

An October 4, 2004 VA examination diagnosed the Veteran with 
minimal lumbar scoliosis and "early" degenerative arthritis.  
It was noted that the Veteran used a cane.  He did not walk with 
an appreciable limp.  He reported being unable to sit or stand 
for long periods of time and having constant radiation of pain 
down both legs and frequent loss of balance.  

The Veteran's forward flexion was reduced to 30 degrees by the 
presence of pain.  Lateral bending to the right was to 10 degrees 
and on the left to 20 degrees.  Rotation was 20 degrees in both 
directions.  The neurological examination of the lower 
extremities was within normal limits.  There were no other 
symptoms associated with or attributable to his lumbar disease.  

The VA records dated from March 2004 to March 2010 showed 
treatment for chronic back pain.  

A March 2004 VA treatment record reflected complaints of chronic 
low back pain, mild, dull, intermittent, non-radiating, worse 
with walking/standing/heavy lifting.  There were no weakness, 
numbness or bowel-bladder problems.  A neurological examination 
was normal; the deep tendon reflexes were +2/4 in patellar and 
Achilles regions; strength was +5/5 with normal peripheral 
sensation to light touch in both lower extremities; he had normal 
gait and negative straight leg raising.  

A private medical report dated in September 2004 noted that the 
Veteran had tenderness and moderately decreased range of motion 
of the lumbar spine.  

A July 2005 neurology report showed complaints of headaches, 
daily posterior cervical pains, and daily lower back pains.  It 
was indicated that sedentary activities would be permissible, but 
that the Veteran should avoid all types of strenuous lifting, 
pushing, pulling, reaching and other strenuous upper body 
activities.  

Another September 2006 report reflected little change in the 
Veteran's condition.  Activities of daily living were reported as 
primarily due to being unable to think clearly and problems with 
his memory.  It was also noted that the Veteran could lift 30 lbs 
and walked frequently.  The Veteran was unemployed.  

The April 2007 MRI and x-ray study of lumbar spine were 
unremarkable.  His bowel and bladder function were intact.  

The Veteran was afforded another VA examination in January 2010.  
The Veteran reported a worsening in back pain, fatigued, 
decreased motion, stiffness, weakness, spasms and constant pain 
(moderate) daily.  His treatment consisted of medication, water 
therapy, heating pad and massage chair.  The Veteran reported 
having two to three incapacitating episodes lasting from two to 
seven days over the past year.  

Upon examination, his posture was normal.  He used a cane.  There 
was no spinal curvature or ankylosis.  There were muscle spasms, 
pain and guarding on the right.  His motor strength was graded as 
5/5, and muscle tone was normal with no evidence of muscle 
atrophy.  His sensation was normal.  His ankle and knee reflexes 
were reported to be absent.  

The Veteran's flexion was to 30 degrees; extension was to 30 
degrees; lateral flexion to 20 degrees on the left and 15 degrees 
on the right.  Rotation was to 0 degrees on the left and 10 
degrees on the right.  There was pain with motion, however, no 
change following repetitive testing.  

The VA examiner found the Veteran's claims to be well out of 
proportion to x-ray evidence of mild degenerative changes and 
objective findings.

The SSA records associated with the Social Security application 
reflects that the Veteran was awarded disability for injuries to 
the nervous system and discogenic and degenerative back 
disorders, beginning on June 28, 2003.  

The medical portion of the disability examination reflected that 
the Veteran could lift or carry a maximum of 10 lbs; could stand 
or walk for a total of at least 2 hours in an 8-hour workday; 
could sit for a total of less than 6 hours; and could push or 
pull with limitation.  It was noted that the claimant was injured 
on the job when he struck his head in June 2003.  The Veteran's 
injuries consisted of post-concussion syndrome; cervical strain 
with radiculopathy and lumbosacral strain with radiculopathy. 

The Vocational Rehabilitation records indicated that the Veteran 
applied for rehabilitation, but was placed on discontinued status 
missing two consecutive scheduled meetings.

Accordingly, the Board has carefully reviewed the evidence prior 
to January 14, 2010 and finds that the service-connected lumbar 
strain with dextroscoliosis and degenerative changes did not 
cause more than moderate overall disablement for the initial 
period of the appeal.  (See VA Examination Reports, dated October 
1999; February 2001; and January 2002).  

While the Veteran is shown to have exhibited some functional loss 
related to pain, a VA examination in 2002 noted that he was 
experiencing on only a mild limitation of motion.  Moreover, a 
September 2003 private medical statement opined that the 
Veteran's increased low back symptoms were worse following a 
work-related injury in that year.  Another private medical 
statement in September 2004 noted that the Veteran had moderate 
lumbar spine disability.  

Significantly, when examined by VA in October 2004, the Veteran's 
forward flexion of the thoracolumbar spine was noted to have been 
limited to 30 degrees due to pain.  

While the medical evidence during this period showed varying 
degrees of functional impairment of the lumbar spine due to pain, 
these findings in October 2004 are shown for the first time to 
have more closely resembled a disability picture consistent with 
a restriction of flexion of the thoracolumbar spine to at least 
30 degrees.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. at 204-07.  

Accordingly, on this record, an increased rating of 40 percent 
for the service-connected lumbar spine disability is assignable 
beginning on October 4, 2004.

With respect to an increased rating in excess of 40 percent, the 
service-connected lumbar spine disability picture currently is 
shown to be manifested by low back pain and tenderness and a 
restriction of flexion of the thoracolumbar spine to 30 degrees 
or less due to pain. 

However, as the medical evidence does not reflect initial 
findings of severe lumbosacral strain or intervertebral disc 
syndrome or later findings consistent with ankylosis of the 
thoracolumbar spine or episodes of incapacitation where bed rest 
was prescribed by a physician, a rating higher than 40 percent is 
not warranted for period of this appeal.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5286, 5289, 5293, 5243 (former and revised 
versions).

The Board also recognizes that the revised regulations, effective 
on September 26, 2003, permits a possible schedular rating based 
upon alternative separate, combined ratings for chronic 
orthopedic and neurological manifestations of a lumbar spine 
disability.  

However, the medical evidence clearly attributes the Veteran's 
neurological manifestations (i.e., lumbar radiculopathy) to a 
work-related injury in June 2003.  

Therefore, the Veteran is not entitled to a separate rating for 
radiculopathy.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), (when it is not possible to separate the effects of a 
nonservice-connected condition from those of a service-connected 
condition, reasonable doubt should be resolved in the claimant's 
favor with regard to the question of whether certain signs and 
symptoms can be attributed to the service-connected condition).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1).  

The service-connected lumbar spine disability picture in this 
regard is not shown to be so unusual or exception as to obviate 
the application of the established rating  criteria and warrant 
extraschedular consideration.  

In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess of 
that contemplated by the assigned rating.  

With regard to impairment of employment, the Board notes that the 
Veteran is already in receipt of a total evaluation based upon 
individual unemployability.  Therefore, the matter of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) to this 
extent is rendered moot.  Thun v Peake, 22 Vet. App. 111, 115-116 
(2008).

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

An increased rating of 40 percent for the service-connected 
lumbar strain with dextroscoliosis and degenerative changes 
beginning on October 4, 2004, but not earlier is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits.   

An increased rating in excess of 40 percent for the service-
connected lumbar strain with dextroscoliosis and degenerative 
changes is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


